Citation Nr: 1501293	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-44 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a dependency allowance for M.G..

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

4.  Entitlement to an initial 30 percent disability evaluation for a service connected acquired psychiatric disability (initially diagnosed as anxiety disorder and later as PTSD) and to an evaluation in excess of 50 percent after July 17, 2012. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

The issues of entitlement to service connection for hypertension and erectile dysfunction, as well as entitlement to a higher evaluation for a service connected acquired psychiatric disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 RO decision increased the Veteran's combined disability evaluation above 30 percent.

2.  In June 2009, the RO informed the Veteran of what evidence was required to establish his spouse, M.G., as a dependent for compensation purposes.

3.  M.G. died on October [redacted], 2009.

4.  The Veteran did not submit sufficient evidence to establish M.G. as his spouse for purposes of entitlement to dependency compensation until October 2010.  


CONCLUSION OF LAW

The criteria for entitlement to a dependency allowance for M.G. have not been met.  38 U.S.C.A. §§ 101(4), 1115(2), 5110(f) (West 2014); 38 C.F.R. §§ 3.57, 3.158, 3.204, 3,205, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to a dependency allowance for his late spouse, M.G..  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. 
§ 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or 
(4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  

For purposes of establishing entitlement to VA benefits, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205.

In addition, VA will accept the written statement of a claimant as proof of dissolution of a marriage, for purposes of determining entitlement to benefits, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1).  Other evidence is required under certain circumstances such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

In this case, the Veteran's combined disability evaluation increased to more than 30 percent following an April 2009 rating decision that granted entitlement to service connection for an anxiety disorder, effective June 28, 2007.  In an April 2009 notice letter, the RO informed the Veteran of the increase in his compensation and stated that they were unable to pay any additional compensation for the Veteran's spouse because he had not provided sufficient information about her.  

In June 2009, the RO sent the Veteran a detailed letter explaining what information was required to establish dependency for his spouse, M.G., including her Social Security number and date of birth, the month and date of their marriage, the location where they were wed, and information concerning both the Veteran's and M.G.'s past marriages.  The RO instructed the Veteran that he had one year from the date of the letter (until June 2010) to submit the requested information.  

On October [redacted], 2009, M.G. died.  In a December 2009 decision, the Louisville RO denied the Veteran's dependency claim, but informed the Veteran that he could continue submitting evidence until June 2010.  The Veteran continued to submit information related to his dependency claim but this information was incomplete until October 2010, when the Veteran finally submitted all required evidence to the RO.  

The Veteran has argued that since he ultimately provided all the evidence necessary to establish dependent status for M.G., he should be retroactively entitled to a dependent allowance for M.G. regardless of when he finally submitted all the evidence.  

However, the Board finds that entitlement to retroactive benefits for the Veteran's deceased spouse is not warranted. 

As noted above, in an April 2009 rating decision, the RO assigned a 30 percent rating for a service connected anxiety disorder, effective June 28, 2007 and the Veteran has been in receipt of disability compensation of 30 percent or greater since that date. 

In June 2009, VA sent a detailed letter to the Veteran at his address of record requesting evidence about his dependents.  During the following year, the RO repeatedly contacted the Veteran to explain what additional evidence was required to establish his marriage to M.G. and why any previously submitted evidence was incomplete.  The RO also notified the Veteran that, if they did not receive this information within one year of the date of the letter, they would not be able to pay the Veteran any additional benefits for any period before the date of receipt.   However, the record shows that the Veteran did not submit all requested information within one year of the date of the June 2009 letter.  The required information, including details of M.G.'s first marriage, were not received by the RO until October 2010.  As the Veteran did not submit the required dependency information within one year of the June 2009 letter, he is not entitled to any dependency benefit related to M.G. prior to October 2010.  Since M.G. was deceased at that time, unfortunately, the Veteran cannot receive any dependency allowance for M.G.

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a) (2014).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).  Here, the Veteran was provided with detailed notice of what was required to establish his claim for dependency based on his marriage to M.G. and these requirements are not onerous.  

Although the Board is sympathetic toward the Veteran, the Board is bound and constrained by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

It was the Veteran's responsibility to report the status of any dependents promptly and accurately.  However, when requested by VA in June 2009 to provide specific information and records, the record reflects that the Veteran did not provide such information in a timely fashion.  Accordingly, there is no basis for the award of retroactive benefits based on the claimed dependency status of M.G..  As a matter of law, there is no entitlement to a retroactive award of dependency allowance for the Veteran's late spouse, M.G. and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to a dependency allowance for M.G. is denied.  


REMAND

The Veteran is seeking entitlement to service connection for hypertension and erectile dysfunction, which he has argued were caused or permanently aggravated by his service connected erectile dysfunction.

While VA examiners in August 2007 and January 2009 concluded that the Veteran's hypertension and erectile dysfunction are not caused or aggravated by the Veteran's diabetes mellitus, these opinions are inadequate because the examiners did not provide any rationale for their conclusion that the Veteran's claimed conditions were not aggravated by his diabetes mellitus.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, on remand, the Veteran's claims file should be referred for a new VA medical opinion to determine whether it is at least as likely as not that the Veteran's erectile dysfunction or hypertension were permanently aggravated by his service connected diabetes mellitus.  

The Veteran is also seeking entitlement to a higher disability evaluation for his service connected acquired psychiatric disability, which was originally diagnosed as an anxiety disorder, but is currently diagnosed as posttraumatic stress disorder (PTSD).  The Board notes that the Veteran also has a pending request for a TDIU rating, raised by the record prior to the submission of his official VA TDIU application.  The Veteran was last afforded a VA examination in November 2012, more than two years ago.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the Veteran should be afforded a new VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's current VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his erectile dysfunction and hypertension.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

For each disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's condition had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include whether the Veteran's hypertension or erectile dysfunction were permanently worsened by any of the Veteran's service connected disabilities, such as diabetes mellitus.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and employment, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


